UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5249


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERMAN CHANG MENDOZA, a/k/a Doloteo Arrollo Blanco,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00250-WO-1)


Submitted:   June 30, 2011                       Decided:   July 18, 2011


Before MOTZ and    DIAZ,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Graham T. Green, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant to the terms of his written plea agreement,

German Chang Mendoza pleaded guilty to interfering with commerce

by robbery, in violation of 18 U.S.C. § 1951(a) (2006) (“Count

One”), and brandishing a firearm during and in relation to a

crime of violence, to wit: robbery, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii)          (2006)     (“Count          Two”).      The      district      court

sentenced       Mendoza     to    a    total       of    132     months’      imprisonment,

consisting of forty-eight months on Count One and eighty-four

months on Count Two, to be served consecutively.                             In determining

the sentence for Count One, the district court varied upward

from   the   high     end    of       Mendoza’s         sentencing      range       under    the

advisory Sentencing Guidelines by eleven months.

             On    appeal,       Mendoza      challenges         only     the      substantive

reasonableness of this upward variance.                          We have reviewed the

record    and     discern    no       abuse    of       discretion      in    the     district

court’s sentencing decision.               Accordingly, we affirm.

             This    court       reviews      a     sentence      for     reasonableness,

applying     an   abuse     of    discretion            standard.         Gall      v.   United

States,    552    U.S.    38,     51    (2007);         see    also     United      States    v.

Savillon-Matute, 636 F.3d 119, 122 (4th Cir. 2011).                                Ordinarily,

this     review     requires       appellate            consideration         of    both     the

procedural and substantive reasonableness of a sentence.                                   Gall,

552 U.S. at 51.           However, because Mendoza “does not challenge

                                               2
the procedural reasonableness of his sentence” (Appellant’s Br.

at 8 n.1), we need only consider whether Mendoza’s sentence is

substantively reasonable.

            When   reviewing    the    substantive    reasonableness         of   a

sentence, this court assesses “whether the District Judge abused

his discretion in determining that the [18 U.S.C.] § 3553(a)

[(2006)]    factors   supported       [the    sentence]    and     justified      a

substantial deviation from the Guidelines range.”                      Gall, 552

U.S. at 56.    The court “must ‘take into account the totality of

the circumstances, including the extent of any variance from the

Guidelines range.’”     United States v. Morace, 594 F.3d 340, 346

(4th Cir.) (quoting Gall, 552 U.S. at 51), cert. denied, 131 S.

Ct.   307   (2010).      When    the       district   court      exercises     its

discretion and varies from the defendant’s advisory Guidelines

range, it must explain its reasons for doing so.                  United States

v. Diosdado-Star, 630 F.3d 359, 365 (4th Cir.), cert. denied, __

S. Ct. __, 2011 WL 1671037 (U.S. May 31, 2011) (No. 10-10257).

Although the district court “must ensure that its justification

supports ‘the degree of the variance,’” it need not make “a

finding of ‘extraordinary’ circumstances” in order to impose a

sentence    outside   the   defendant’s       Guidelines      range.      United

States v. Evans, 526 F.3d 155, 161 (4th Cir. 2008) (quoting

Gall, 552 U.S. at 47).



                                       3
              Mendoza        contends       that          his   variance        sentence      is

substantively unreasonable because it is greater than necessary

to    achieve    the       statutory      aims       of   sentencing      and    because     the

district court failed to appropriately weigh those 18 U.S.C.

§ 3553(a)       factors       that   supported            his   request    for     a     within-

Guidelines sentence.              We disagree.

              In explaining its reasons for the upward variance in

Count    One,     the       district      court       identified        several        § 3553(a)

factors that supported its decision.                            Specifically, the court

cited Mendoza’s obstructionist conduct, which included providing

a false name and date of birth to the police and minimizing the

seriousness of the offense, and Mendoza’s leadership role in the

robbery, as relevant to 18 U.S.C. § 3553(a)(1) — the nature and

circumstances         of    the    offense       —    and   found      these    factors      were

unaccounted for in the Guidelines calculation for Count One.

The court further opined that the robbery was “very violent,” in

that Mendoza had pointed his firearm at a shop clerk’s head, see

18    U.S.C.      §        3553(a)(2)(A)         (sentence        should        reflect      the

seriousness of the offense), and that this too was not accounted

for in the Guidelines calculation.                        Finally, the court addressed

Mendoza’s personal history and characteristics, noting that it

was sympathetic to Mendoza’s lack of a stable family environment

and     his   substance           abuse    problems.             The     court     ultimately

concluded,       however,         that    the        danger     Mendoza        posed    to   the

                                                 4
community — evidenced by the fact that, despite his relatively

young age (twenty-five), Mendoza had a history of using aliases,

two     convictions     for    driving            while        impaired,         and       a        prior

conviction     for    assault       with      a     deadly       weapon      —    trumped             any

leniency that these factors might otherwise support.                                   Thus, the

court opined that an upward variance was necessary to protect

the public from any further crime Mendoza may commit.                                          See 18

U.S.C. § 3553(a)(2)(C).             We thus conclude the district court’s

well-reasoned     explanation            amply         justified      the    extent            of     the

variance it imposed.

              Because    there      was       no       abuse    of     discretion              in    the

district court’s reasoning in this case, we will defer to it.

See     Diosdado–Star,       630    F.3d          at     366–67       (holding         sentencing

court’s    decision     to    impose      a    sentence         six    years       longer            than

advisory Guidelines range was reasonable, because district court

employed § 3553–based reasoning to justify the variance); see

also United States v. Jeffrey, 631 F.3d 669, 679 (4th Cir.)

(“[D]istrict      courts       have       extremely            broad        discretion               when

determining     the     weight      to    be       given       each    of    the       §       3553(a)

factors.”), petition for cert. filed, __ U.S.L.W. __ (U.S. June

2,    2011)    (No.     10-10894).             We       therefore       affirm         Mendoza’s

sentence.      We dispense with oral argument because the facts and

legal    contentions     are       adequately           presented       in    the      materials



                                               5
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6